Fundamental rights in the European Union (2009) - Effective implementation after the entry into force of the Treaty of Lisbon (debate)
The next item is the report by Mrs Gál, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the situation of fundamental rights in the European Union (2009) - effective implementation after the entry into force of the Treaty of Lisbon.
Mr President, ladies and gentlemen, the adoption of the Treaty of Lisbon brought with it the vision and idea of a strong Europe in respect of Community powers. To the citizens, it offers the promise of the fulfilment of this vision. This also applies to the protection of fundamental rights, and therefore, in contrast to previous years, this year's report deals with these new legal bases and with the strengthened and newly established powers and institutions, and provides a close examination of the situation thus created. The aim of the report is to offer a new and comprehensive approach in the protection of fundamental rights.
Since December 2009, the protection of fundamental human rights has rested on multiple pillars within the European Union. On one hand, it is based on the Treaty of Lisbon, and on the Charter of Fundamental Rights, which has now become legally binding. The Charter has become a standard for the creation and application of EU laws by both the EU institutions and by the Member States. A similar pillar of the Community legal system will be our accession to the European Convention on Human Rights, a process that is currently under way, but the system of human rights guarantees enshrined in the Member States' own legal systems will remain a similar pillar. These legal bases will also be reinforced by the established Community institutions, both at Community and Member State level. At Community level, I would like to mention the Commission, the portfolio of the Commissioner for Fundamental Rights, the Council working group, Parliament, and of the agencies, I would like to highlight the role of the Agency for Fundamental Rights.
The aim of my report is to raise awareness in order to ensure that these existing institutions and mechanisms operate in an efficient and transparent way, whether in the monitoring of decision making or legislation, data collection, or information transfer, and that they do not accord priority to some rights while neglecting others. It is important that the individual institutions not only report, but also respond to and comment on each other. They should make use of, and build upon, each other's work in the field of the protection of human rights, and should take their decisions coherently, objectively, and on the basis of facts.
Thus, in this report, we reviewed what Parliament expects from these institutions. We commented on the Commission communication issued in October, which follows a similar concept. One of the principal aims of the report is to emphasise that the current fundamental rights structure must begin and end with the individual, that is to say, the citizen. This means that we must provide citizens with sufficient information to ensure that they are aware of and understand their opportunities and are able to make use of them. The system of protection of fundamental rights must be comprehensible, accessible and effectively useful, as the entire structure is only worth as much as the citizens of the EU can assert from it. In achieving these goals, the aforementioned institutions and the Member States must assume a balancing role to ensure that the EU can increase its credibility in the eyes of the citizens. Finally, my report focuses on those areas which not only require rapid action but also medium to long-term strategies, such as the integration of the Roma, the fight against child poverty and the issue of language use among minority communities, to name but a few.
I hope that with the report that will be adopted tomorrow, we will be able to send a readily comprehensible and clear message to the aforementioned institutions: to the Commission, the Council, the agencies, the Member States' bodies and courts, so we can make this system even more effective. In this, I request your support for tomorrow so that in the post-Treaty of Lisbon period, now that the foundations, the institutions, are already in place, we can act in this spirit.
Vice-President of the Commission. - Mr President, the debate today on the fundamental rights situation in the European Union is very important, not only because it comes 10 years after the proclamation of the charter - the anniversary of the charter was at the beginning of this month - but also because it is the first discussion in Parliament dedicated to that which the rapporteur, Ms Gál, calls the 'new post-Lisbon fundamental rights architecture'. She is absolutely right. We have started with a new beginning for the meaning of human rights and fundamental rights in Europe. I would like to thank the rapporteur and the members of the Committee on Civil Liberties, Justice and Home Affairs for their very valuable contribute to this debate.
We now have a legally binding charter which is part of the EU's primary legislation. What we need to do now is to put the charter into practice. It was precisely for this reason that, in October, the Commission adopted a communication on the strategy for the effective implementation of the charter. The key objective for the Commission here is to make the rights enshrined in the charter as effective as possible for the benefit of all the people living in the EU and, as Members of this House, you represent those people.
The charter must be our compass and we must lead by example, in particular, when we legislate. This applies to the Commission's internal preparation work and to adoption by the European Parliament and the Council, as well as to the application of the new rules by the Member States.
The Commission has enforced a systematic assessment of the fundamental rights impact of new legislative proposals through a fundamental rights checklist to be used by all Commission departments. I am pleased to see that Ms Gál's report supports this approach. It highlights, in particular, how important it is for the European Parliament and for the Council to pay attention to compliance with the charter throughout the legislative process. Not only must the text on the table comply with the charter, but the effects of later amendments to that text must be taken into account as well. Each institution therefore needs to think about how to ensure that amendments to legislative proposals are properly assessed. I welcome the call in the report for improved cooperation among the institutions.
We also have to see how the charter is applied when Member States implement EU law. I would like to reiterate in this House that I will not shy away from starting infringement proceedings whenever necessary.
The report also highlights the accession of the European Union to the European Convention on Human Rights. The speedy accession of the European Union to the Convention is a high priority for the Commission. Negotiations are well under way, and are moving forward in a swift and constructive manner. If everything goes well, as seems to be the case, I hope that we will be able to reach a final agreement in the first half of 2011. So things are moving quickly and they are moving well.
I also fully share the objective of ensuring smooth cooperation with international organisations. We do this as a matter of course, on a daily basis. The Commission already takes into account the UN Convention on the Rights of the Child when it prepares new proposals which can affect children. Recently, we also had a discussion about the disabled, and it is clear that in that field, too, we are applying the United Nations Convention in the Member States and at European Union level.
The rapporteur spoke about the Agency for Fundamental Rights, which has a key role to play in providing us with comparable and reliable data on the situation in the 27 Member States in areas where the EU can act. There, too, we want to work not only in theory but in practice. I have, for instance, asked the agency to contribute to the work of the Roma task force. The Commission is in favour of extending the mandate of the agency to ensure that it can also provide its expertise in the areas of judicial cooperation in criminal matters and police cooperation. To make this possible, on 2 December, the Commission adopted a proposal to amend the multiannual framework, which lists the thematic areas in which the agency can work.
I should now like to move on to something new, which I think tallies perfectly with the rapporteur's line, and that is the momentum created by the Lisbon Treaty which we have to uphold. With this in mind, in spring 2011, the Commission will publish its first annual report on the application of the charter. The idea is for this to be published as an annual report every spring. I believe this would be the time for Parliament to come in and provoke a real debate on how the charter is being applied in practice. When we prepare our first annual report on the application of the charter in spring 2011, I will pay particular attention to the European Parliament's report, and to Parliament's other fundamental rights activities. This will not only allow us to hold a debate on human rights outside the European Union, as is customary in this House, but it will also allow us to hold a yearly debate on fundamental rights and how they are applied by the different governments inside the European Union, as well as to see whether the European institutions are doing their jobs as they should be.
Mr President, I would like to begin by thanking Kinga Gál for her report and, in particular, for the focus she placed on such an important subject, that is, the Charter of Fundamental Rights for the European Union and its implementation. I believe that Kinga Gál's concentration on this issue was crucial this year. I would like to make a point on how important it is that we keep considering human rights as fundamental human rights, because sometimes I fear that not everyone interprets the concept of fundamental rights in the same manner. First of all, it must be made clear that human rights do not mean that we should ignore the concept of, say, subsidiarity, or that we should trample upon the different values that Member States embrace. Unfortunately, there are some who are attempting to manipulate the issue of fundamental rights to do just that. The European Union should leave it up to the Member States to deal with ethical issues such as euthanasia and abortion. Secondly, we should take care to ensure that fundamental rights are indeed fundamental rights and do not include other rights which, albeit important, are not fundamental and therefore risk being unrealistic when viewed in today's context. A case in point would be the rights that are connected to immigration issues, which are of considerable importance, yet are not always fundamental rights. Finally, we must seek to adopt reasonable positions on, for example, security and the importance of data protection. Therefore, to conclude, I believe that we need fundamental rights, yet at the same time, we must ensure that they are both logical and realistic.
Mr President, ladies and gentlemen, I, too, would like to thank the rapporteur, Mrs Gál, as I think she has managed to fulfil the main aim of the report, which is specifically to clarify the roles which individual institutions and mechanisms will play in the new post-Lisbon architecture of fundamental rights.
I consider three areas contained in the report to be of key importance. It is important for the Union to defend not only the rights of its citizens, or the people on its territory, but also to become a global leader in this area. The newly-established European External Action Service can play a key role from this perspective. I would therefore like to call on the Commission to ensure that the structure, resources and activities of the diplomatic service are established in such a way that European diplomacy can effectively promote fundamental rights abroad as well.
Secondly, following Lisbon, democracy and human rights have a new expression via the European Citizens' Initiative. The initiative boosts the role of EU citizens, who can use it to initiate the adoption of European legislation. Thirdly, I would like to express my satisfaction over the fact that the report calls on EU Member States and institutions to redouble their efforts on raising public awareness of fundamental rights.
In conclusion, I would like to thank the rapporteur for being responsive to our comments, and for the fact that the report also contains the explicit reference we requested to the fight against poverty and social exclusion in the section mentioning the activities necessary for the protection of fundamental rights.
on behalf of the ALDE Group. - Mr President, tomorrow afternoon, we will be able to share our thoughts on the human rights situation in the world, but this morning, we are focusing on the state of play as regards these rights in the European Union. Discussing the European Union first and the rest of the world afterwards is the right order in my view because, before criticising others, we should put our own house in order. If we really want to be taken seriously, we must not turn a blind eye to human rights violations on our own soil.
This resolution, for which I want to congratulate our rapporteur, Ms Gál, focuses on the way forward for EU policy in the field of human rights protection and advancement after the entry into force of the Lisbon Treaty. It deals not only with who bears responsibility for what, but also focuses on the topics that should be at the centre of our concern in the future.
I would just like to emphasise two aspects. I was happy with the support given in the Committee on Civil Liberties, Justice and Home Affairs to the idea of a kind of freezing mechanism, by which national contested policies or decisions can be frozen by the Commission until it has taken a formal decision as to whether to start the infringement procedure. I believe such a mechanism will bring added value in creating a more credible fundamental rights policy within the European Union. I hope, therefore, that the entire House will lend its support to this mechanism when we vote tomorrow.
The other aspect relates to the right and the duty of this Parliament continually to analyse the human rights situation in the Member States and to be critical in expressing its views, including naming and shaming when necessary.
Mr President, this is a very good report, and the first one after the Treaty of Lisbon. I would like to begin by thanking the rapporteur, Mrs Gál, for her hard work, receptiveness and fruitful cooperation. I would like to come back to four messages contained in this report.
The first concerns our requirement for the Commission to fulfil its role with respect to the new resources at its disposal and to the entry into force of the Charter of Fundamental Rights. The situation of the Roma people has sadly been the first practical case, and the Commission has, in the end, only gone halfway on this matter, basing itself solely on the Free Movement Directive.
The Commission has sidestepped the non-discrimination issue on the basis of Article 21 of the Charter of Fundamental Rights, but it cannot be so half-hearted in future, with the ratification, by the Union, of the European Convention on Human Rights, and I am delighted to see the Union's commitment to seeing this through.
The added value of this report also resides in the fact that it emphasises the need for early detection of potential violations through the implementation of a warning system. This system makes provision, among other things, for measures suspected of constituting such violations to be suspended while the accelerated procedure for determining whether they are contrary to fundamental rights is carried out.
I would also insist on the need to set up a prevention system on the model, for example, of the Universal Periodic Review mechanism within the United Nations Council.
Once again, I would stress the absolute need for consistency between internal and external processes, as you have already mentioned, Mrs Reding. In that respect, the signing of EU readmission agreements represents a real challenge.
We are blindly endorsing these agreements when the actual terms of their implementation are being decided in joint committees from which Parliament is excluded.
Mr President, now that the Charter of Fundamental Rights has become legally binding in Europe, we are dealing with two systems for the protection of human rights which are, to a certain extent, in competition with one another. One of these systems is based on the Charter of Fundamental Rights and the case-law of the Court of Justice, and the other is based on the European Convention on Human Rights and the case-law of the European Court of Human Rights. I think the fundamental challenge identified in the Gál report is that of ensuring coherence between these systems, both in terms of content and in institutional terms.
The Charter of Fundamental Rights must not be interpreted in such a way that it results in the presumption of new competences for the European Union. Article 51 states this very clearly, but I think it is worth reminding everyone, particularly the Members of this House, that issues relating to marital law, criminal law and the legal protection of unborn life cannot be regulated at EU level, either directly or by the actions of any court or tribunal. This politicisation of human rights protection instruments can lead to only one thing - a fall in trust in the international judiciary.
Mr President, I should like, in turn, to thank our rapporteur for her willingness to listen and for her work, as well as all the shadow rapporteurs who have contributed to the quality of this report.
For us, this report is important because it draws conclusions from one of the few positive outcomes of the implementation of the Treaty of Lisbon, if it is effectively implemented. Indeed, the effective implementation of fundamental rights in the European Union is an important, if not fundamental, issue for the European Union's future. However, using flowery language will not be enough.
The Treaty, the Charter of Fundamental Rights and, soon, accession to the European Convention on Human Rights, will provide us with new tools in this area and will enable the European Union and its Members to reach a new stage.
Many say that human rights are part of the European Union's essential values but few recognise them as being truly universal and indivisible. Indivisible, meaning that all the human rights enshrined in the Charter, but also in the European Convention, and in all the European and international conventions that stem from the Universal Declaration of Human Rights, have the same value, whatever they may be.
Civil and political rights are no more important than economic and social rights. The right to live in dignity is just as important as religious freedom for instance.
Universal means that human rights are the same for everyone, regardless of their nationality, regardless of their legal status. However, we know that the right to education and the right to family life, here too for instance, are constantly flouted in nearly every Member State. The situation regarding the Roma people is unfortunately symptomatic of this. So yes, the Commission must resolve to start infringement proceedings and to be as strict as it is on economic matters.
Universal also implies that human rights have the same value throughout the world, meaning that the European Union must attach the same importance to human rights as it does to economic or diplomatic issues in its foreign policy and partnership agreements. This is not the case in countries such as Tunisia, Libya and Colombia, and I could mention many more. So yes, this is a fundamental issue; the European Union's credibility and the future of its foreign policy are at stake.
(HU) Mr President, as a Hungarian and a female politician, I am proud that it was a Hungarian female Member, Mrs Kinga Gál, who created with considerable effort this very significant work on a better assertion of human rights, and brought it before the European Union. For this, I would like to thank her.
What I find lacking, however, is an emphasis on traditional civil and political liberties, and there is hardly anyone in a better position here in the EU than we, Hungarians, to emphasise that in the European Union, the problem does not only lie with discrimination against minorities or the integration of the Roma when it comes to human rights, but with the freedom of expression, assembly and speech, and nothing illustrates this better than the situation in Hungary between 2002 and 2010. The Human Rights Committee of the Hungarian Parliament recently adopted a very thorough and detailed report, which demonstrates through court judgments, reports of the ombudsman and other means that the Hungarian socialist governments between 2002 and 2010 maintained their power by grossly and continuously violating human rights. My question to the rapporteur, on the one hand, is whether this particular Hungarian report can finally be presented to the European Union in the current situation, and whether the European Union will investigate it, because that would indeed be a realistic indication that there has been some measure of change in the field of human rights. On the other hand, if we are able to speak of an increased possibility to assert human rights in the European Union at all, how could we better avoid incidents like the one where people were shot in the eye in Hungary in 2006, particularly if the Vice-President of the LIBE Committee is still an individual who, at that time, was a member of a government that had people shot in the eye?
(IT) Mr President, Commissioner, ladies and gentlemen, one can only remark favourably on a report such as the one so ably put together by the rapporteur, Mrs Gál, which has the strong point of describing the situation regarding the implementation of fundamental rights both accurately and in detail.
I should like to raise a few minor points regarding the implementation itself. Thanks to the Charter of Fundamental Rights, which is now obligatory, and the Lisbon Process, which cannot now be halted, there is no doubt that this support for wellbeing and the person derives from a set of values that is truly shared, as is shown in tangible terms by the real results achieved.
Therefore, we must bear in mind the Treaty of Lisbon, the Stockholm Programme, and fundamental principles such as solidarity, integration and the fight against organised crime and terrorism. We must bear in mind that the principle of subsidiarity obviously cannot stand in the way of the implementation of fundamental rights in a Europe of the people.
A few days from now, we shall approve a new dossier and the new regulation regarding the legislative initiative in favour of citizens against the trafficking of human beings. These dossiers are integrated with each other and definitely form an updated legal frame of reference. All the measures have a precise objective: to value human dignity.
I should like to conclude, Mr President, by saying that the power to make checks and apply real sanctions must be properly implemented in 2013, the European Year of Citizenship. This could certainly be an important factor to really assess the significance of the measure.
Mr President, pre-Lisbon, post-Lisbon, we have very little to be proud of. In Europe, you can still be discriminated against if you are a woman. We have heard it said here in the Chamber today: a woman cannot choose what to do with her body. You can be discriminated against on the grounds of age, disability, religion, belief, sexual orientation. On the supply of goods and services, there is no movement on the Council directive. If you are in a same-sex partnership or a civil partnership or a marriage, you can be discriminated against by a Member State on the precept of the concept of subsidiarity. On that basis, you can promote inequality.
We have a two-speed Europe where some people are equal and others are not. We sit here and do nothing while we see rising xenophobia, racism, anti-Semitism, homophobia and transphobia and, yes, look at what is happening to the Roma.
Have we learnt nothing from the Second World War? Have we learnt nothing from the 1930s when we turned away and did nothing because people were different from us? Can we not see that religion, decent religion, is being used as an excuse to increase discrimination against LGBT people in particular? Can we not see that to diminish the rights of another is ultimately to diminish our own? We have nothing to be proud of.
(NL) Mr President, it is patently clear that the Treaty of Lisbon takes a different approach to fundamental rights from that we have previously been used to. First of all, of course, because of the European Union's accession to the European Court of Human Rights, which has brought about a strange situation in which courts are competing with each other. It is still unclear exactly what turn things will take in this respect. I fear that, with the EU's accession to the ECHR, we may have landed in a legal minefield. Could the Commissioner comment on this?
My second point concerns the lasting impact of the Charter of Fundamental Rights on European law. I have a specific question for the Commissioner concerning a judgment handed down on 9 November 2010 by the Court of Justice of the European Union. This is about the joined cases of Volker and Hartmut Eifert, under references C 92/09 and C 93/09. In brief, these cases were about the right to privacy versus the right of public access to European funding streams.
In these judgments, the Court decided that the right to privacy outweighs the general European transparency interest. I was very surprised by this judgment and I would very much like to know the Commissioner's point of view on this matter, in the context of the lasting impact of the fundamental rights guaranteed in the Charter on current and future EU legislation.
(SL) Mr President, first of all, I would like to congratulate my colleague, Mrs Gál, on preparing a good report. It is true that we have a new situation in the European Union as far as the protection of human rights is concerned. It seems to me that freedom is expanding and that that is a good thing. The report is quite contemporary, or modern; it even speaks of a third generation of human rights and the like.
However, protecting human rights and freedoms also includes righting the wrongs of the past.
We may have highlighted many third generation rights, as they are called, in this report, but we have forgotten some issues, such as returning property that was confiscated by totalitarian regimes to its owners or giving a dignified burial to the many people who were brutally killed in Central and Eastern Europe in 1945 and only given makeshift graves.
For that reason, we, the present generation of political decision makers, are responsible for righting these wrongs of the past. Only then will we be able to speak with a clear conscience about new, third generation human rights and freedoms, as they are called, for the present and for the future, too.
(HU) Mr President, Commissioner, with the Treaty of Lisbon, the Charter of Fundamental Rights has also become legally binding, and it created the possibility for infringement procedures to be launched in the case of its violation. In some Member States, the social tensions that have arisen in the wake of the crisis have brought about a restriction of democratic rights, instead of steps having been taken in this direction. They have brought about the restriction of the freedom of the media, the restriction of the right to strike, the circumvention and limitation of social dialogue, the strengthening of discrimination, and the shattering of the foundations of the rule of law and legal certainty. The Commission, in its role as the guardian of the treaties, has an obligation to be mindful of such signs. We believe that the creation of the portfolio of a Commissioner for fundamental rights is an important step, and we call on Mrs Reding to regularly monitor the Member States and call attention to cases where fundamental rights and the basic principles of democracy are violated, in order to ensure that these are not only mandatory for candidate countries before their accession, but also later on, as the failure to do so would further undermine the credibility of the EU.
(RO) Mr President, let me begin by congratulating Kinga Gál for her report.
We currently have a community of values and principles, reflected in a complex system of human rights protection, which includes the Charter of Fundamental Rights, the most progressive regional code of human rights. Member States must abide by the Charter's provisions when applying EU legislation. The Charter's provisions can be applied directly by national courts, thereby also giving them great responsibility.
Secondly, we have the European Convention and the case-law of the Court of Justice in Strasbourg. They provide a guarantee for individual rights in Member States. The European Union's accession to the Convention will ensure that the European Convention for the Protection of Human Rights is also applied to the actions taken by the EU as an institution and by a Member State which applies EU legislation. We certainly must monitor closely the reform of the Court in Strasbourg and its impact on shortening proceedings.
Thirdly, at national level, Member States have the duty and opportunity to implement directly the provisions which guarantee fundamental rights, to apply them in their own countries through the decisions of their own institutions.
Therefore, both legal and institutional mechanisms exist. The keyword is implementation, which must be rapid and effective for victims. Another keyword is coordination between the institutions which deliberate on the violation of rights and award damages.
(PL) Mr President, incorporation of the Charter of Fundamental Rights into EU law does not extend the scope of the EU's competences and complies with the principle of subsidiarity, since the Charter is an integral part of EU policy. I therefore call once again upon the Polish authorities to meet their obligations and adopt the Charter of Fundamental Rights. Poland's opt-out from the Charter has no substantive justification. It is a political decision which compromises my country and is detrimental to Polish citizens.
Adoption of the Charter is particularly important in the context of the upcoming Polish Presidency. All Europeans must have equal rights, regardless of where they live and the extent to which their country is in thrall to the clergy. Unfortunately, even the Constitutional Tribunal in Poland does not always understand this. In my opinion, respect for the rights of women, the only majority to be discriminated against, is particularly important. I therefore call once again for a European directive on violence against women, including sexual and reproductive violence, as practised by certain Member States with the full sanction of domestic law.
(HU) Mr President, the forward-looking part of the report has already been pointed out by many of my fellow Members. Finally, we have a report that encompasses the various issues related to human rights without giving preference to one area to the detriment of another. I am particularly pleased that that the report specifically highlights non-discrimination and equal opportunities. The report is based on the Charter of Fundamental Rights. This is the point of my speech. Adherence to, and enforcement of, the Charter can only be successful if European society recognises that all human beings are equal, and that this equality can only be realised through equal treatment. If anyone is put at a disadvantage in any respect through no fault of their own, they must be given appropriate and proportionate assistance so that they can become persons of equal value, citizens of equal value. The road that leads to this goal is a difficult one, and deliberate work will be required to complete it. Mrs Gál's report is a significant milestone along this road. I am grateful for her very significant work.
(SK) Mr President, I would like to point out one danger. The combination of different forms of combating discrimination may lead to discrimination. There was also talk of this at the OSCE meeting last week in Vienna.
It is a paradox, but as anti-discrimination policy becomes an ideology, people begin to discriminate. We see how the actual concept of discrimination goes beyond its definition. If the European Union has any serious shortcomings in this area, it is in the need to restore the original meaning of the word 'discrimination', because it is no longer understood either by human rights activists or sometimes even by our own EU Agency for Fundamental Rights. I am therefore calling for democratic control of this institution. If this does not happen, it may even become a financially costly burden, detracting from the reputation not only of the European Commission, but, indirectly, of the entire European Union.
(HU) Mr President, the rapporteur has done an excellent job. However, to quote a popular Hungarian saying, unless it is implemented, it will be worth as much as horseshoes on a dead horse. I do not see a political will in the European Commission to enforce these rights and to initiate infringement proceedings against Member States. I have much faith in Mrs Reding. She has more courage than all the male Commissioners combined, as she dared to oppose Mr Sarkozy, even though Mr Barroso had tried to dissuade her from doing so for a long time. In the upcoming period, she will be faced with a considerable challenge, as the Hungarian Government assuming the EU Presidency is committing serious infringements of fundamental rights. It is restricting the freedom of the media, abolishing the rights of trade unions in relation to public servants, and it fails to protect private property when it appropriates the private pension savings of three million citizens. This government is violating fundamental rights, and you, Mrs Reding, must have the courage to initiate an infringement procedure.
(IT) Mr President, notwithstanding the European Convention on Human Rights, the Charter of Fundamental Rights, Articles 6 and 7 of the Treaty on European Union and the national constitutions, serious violations of human rights persist on a daily basis in the European Union and in the Member States.
In my country - Italy - there is a regime in force in which freedom of the press is violated, political parties take part in elections by submitting fake signatures, State secrecy covers up violent attacks (including by the Mafia), our Prime Minister - though not for much longer, we hope - profits from international cooperation with regimes like those in Russia and Libya, as was also confirmed by WikiLeaks. The European Union cannot allow itself to turn a blind eye to all of this.
For these reasons, I support the report, which contains many of the amendments submitted by me and approved in the Committee on Civil Liberties, Justice and Home Affairs. Amongst these, I should like to single out paragraphs 20 and 40, which call for human rights violations to be monitored and penalised, and for national legislative proposals with the potential to violate human rights to be frozen before they become law, until the EU approves them.
I also supported the incentive to use Articles 6 and 7 of the Treaty on European Union to address human rights violations and to bolster the mandate of the Agency for Fundamental Rights.
The report makes numerous positive references to minorities, rights, lesbian, gay, bisexual and transgender people, immigrants and asylum seekers, freedom of the press and social rights. For these reasons, I would urge my fellow Members to vote in favour of the report.
(PT) Mr President, we are all aware that many kinds of discrimination still exist in the countries of the European Union, affecting different sections of the population and cultural minorities. However, we cannot forget that there is general discrimination against women: discrimination against women continues to make itself felt to a greater or lesser degree in many different areas in the EU Member States. Women workers still have difficulty in getting jobs and in being promoted in their careers, and they still fall victim to low wages and other forms of discrimination that always affect them. The gender pay gap in the EU stands at about 18%. Urgent measures are therefore needed to combat these discriminatory situations.
(DE) Mr President, accession on the part of the EU to the Convention for the Protection of Human Rights and Fundamental Freedoms also conceals the risk that the European Court of Human Rights (ECHR) will be able to pass judgment on any EU legal act; the judges of the European Court of Justice have already warned against taking this step.
I very much doubt that the ECHR will always pass neutral and appropriate judgments. Its President has himself admitted that he would examine cases brought by asylum seekers more closely than other cases. Preferential treatment for certain complainants is not fitting conduct for a neutral judge. The ECHR is currently attempting to suspend the Dublin Convention and prevent deportations from Austria to Greece. Why is this? Is Greece unsafe? Do we really want to be subject to a court that wants to ban the cross in classrooms? The cross is the symbol of Christianity, one of the foundations of Europe and of our fundamental values.
If the European Court of Human Rights clearly has no respect for such human rights, I cannot see that it is possible to recognise it here as an approved and appropriate decision-making body.
(HU) Mr President, the European Union has always been ready to criticise countries outside its borders in order to promote fundamental rights. In the case of its own Member States, however, it has often been powerless following their accession. This should not be the case any longer, as today it is not only economic principles that bind us together. The report of Mrs Kinga Gál summarises the most urgent and most important steps in the development of internal fundamental rights protection. We need an effective rights protection system, and thanks to the Treaty of Lisbon, we will now be able to establish one. Violations of the fundamental rights of citizens cannot remain without consequence. We must be able to hold those committing infringements to account at both Member State and European Union level.
I can only agree with Mrs Reding in that the Commission should exercise the right to initiate infringement proceedings in all justified cases. The addition to the set of available procedures of a procedure with a blocking effect can serve as an effective tool in the protection of rights against Member State measures violating fundamental rights. Yes, we need to protect persons with disabilities, we need to eliminate discrimination and, last but not least, we need to protect European linguistic diversity.
(LT) Mr President, the issue of human rights must be addressed at European level and the Member States themselves must also take responsibility for guaranteeing the fundamental rights of their citizens. At European level, for instance, it is very important to establish a European Union strategy on the rights of the child, because not all Member States are capable of guaranteeing the protection of children's rights at national level. It is therefore necessary to develop practical measures to combat child abuse, sexual exploitation and child pornography.
Disabled people, who still suffer from discrimination in their social, professional and cultural lives, are another priority. We must therefore establish a concrete system of EU legislation on the rights of disabled people and develop an EU strategy on the disabled.
I would like to stress that combating trafficking of human beings, especially women and children, is still a huge problem and one of the worst violations of human rights.
It is also very important to combat poverty and social exclusion, particularly as regards elderly people, who have suffered most during the recession.
Mr President, I would like to thank all the committee members who worked alongside the rapporteur, Mrs Gál, on these areas, as well as all those MEPs who took the floor today in this House, thereby showing that fundamental rights are very important. I can only support what has already been said by several MEPs, namely that it is high time that we focused on fundamental rights within the European Union in order to be credible and be able to talk about fundamental rights outside the European Union. This issue has been somewhat neglected. It will no longer be in future.
I think that the Commission's annual report on the application of the Charter, which will elaborate on all the observations made by everyone regarding specific types of discrimination, will truly enable us every year to discuss what is not working and try to correct it.
Correct it how? There is this idea of a 'freezing mechanism', as the rapporteur called it, this prevention system where one would intervene with regard to a measure being taken in a Member State up to the point at which it is implemented. I have asked my experts to analyse this, and the institutional issues that such a mechanism raises are very complex. For the time being, although we will have to continue the analysis and see what is really happening, it seems to me that there is no legal basis to act in such a way and that a change in the Treaty would be needed to activate such a prevention mechanism. It is an attractive idea. We will carry on looking for a mechanism that could be used without changing the Treaty so as to deal with the most pressing issues.
Nevertheless, I would like to draw your attention to the fact that the Charter is not applicable in absolute terms, because this is a common misconception. It is applicable only when Member States implement European rules, for instance, when a European directive that has been decided between the Council and Parliament is then integrated into European law. In that situation, the Charter does apply, but not in absolute terms. In absolute terms, that is to say, for all other cases, jurisdiction lies with the national courts.
When the European Union becomes a member of the Council of Europe Convention, there will be an extra dimension that we will then have to implement, and it concerns the way in which we manage our rights policy. This is what seems to me to be of utmost importance, beyond all the specific questions that have been asked - and I will respond individually to the MEPs who asked them - I think that the main issue is the fundamental one.
Outside the EU, in our Member States, within governments, the importance of the Charter has not yet been fully realised. Therefore, we have some work to do to raise awareness so that this culture of rights, this policy of values exists throughout Europe, so that, when a law is passed, when a law is applied, people everywhere ask themselves if it complies with the values we have subscribed to; that is to say that, as political leaders, we must ask ourselves almost systematically, when we act, whether what we are doing is compatible with the fundamental rights we have subscribed to.
This seems to me to be the most important element. As a matter of fact, I can tell you that the Commission is due to take a decision today on whether to scrap the exequatur, in other words, that a proposal will be submitted to make court rulings valid anywhere in Europe. This is a decision of major importance, and for the first time, when proposing this new legislation, we focused on respect for fundamental rights. We did not just carry out an economic analysis, or study the impact on the market; we also studied the impact on values.
As you can tell, we are gradually moving towards this new policy, and I think that, between us - the Commission, the Council and Parliament - we should ensure that this annual report on the application of the Charter, which I will submit on behalf of the Commission and which Parliament will criticise or approve, is a great moment of truth and an opportunity to take a close look at matters. This is also about truly showing to the outside world, to our voters, that the Charter is a living entity. The Charter is not merely a text; it is there to be put into practice. And if it is not put into practice, the elected representatives of the people will say so loud and clear.
This is what we must try to establish during the two or three years before the next elections. I think we can achieve this goal gradually, with the first exercise of this kind in spring, then the establishment of a tradition in this House, so that no one can ever say again, when you examine human rights outside the Union on Wednesdays or Thursdays, 'You have not put your own house in order'. Let us do it together!
Mr President, thank you, ladies and gentlemen, for the encouraging words and the words of support. I would especially like to thank Mrs Reding for the openness and cooperation in which we have been working together for quite some time now, and for the clear and specific answers and messages. I believe that the considerations of the shadow rapporteurs and fellow Members are, after all, all included in this report, and that acceptable compromises have been reached. Therefore, I cannot accept the letters of amendment that have now been re-submitted to the plenary, as I think that this report is acceptable as it is. I would like to point out that we should by no means throw the baby out with the bath water in the general fundamental rights protection system, and therefore, we should always be mindful of the concrete facts and attempt to translate the expectations we are debating here today into something tangible.
I am therefore pleased that in tomorrow's plenary sitting, we will see these concrete facts in the topic of combating human trafficking, where special protection will be provided to child victims in the field of victim protection. This will also be under debate now with the adoption of the Citizens' Initiative, as a result of which we will truly be able to speak of a citizens' Europe, as these European citizens will be able to influence the legislative procedure. However, I also consider it symbolic that we will debate on and adopt the report on the situation of human rights in the world tomorrow. The fact that the Hungarian Presidency is also setting its priorities in a similar spirit, and is placing emphasis on the strengthening of an EU that is close to its citizens, is welcome. However, I would like to remind my fellow Members that we should avoid employing double standards, especially here in this House. I say this to my fellow Members who assisted, perhaps for years - and here I address my Hungarian socialist fellow Members - in the gravest human rights infringements, and are now criticising others with unfounded accusations only to regain the voter confidence they may have lost due to these very infringements of human rights. I thank everyone for their cooperation and assistance.
Mr President, I must refute the slight that was made by Ms Gál against Socialists, saying that they have been undermining human rights. You cannot make challenges like that without being absolutely specific and bringing forward absolutely crucial, concrete-based evidence.
The debate is closed.
Written statements (Rule 149)
in writing. - I would like to express my sincere gratitude to the rapporteur, Kinga Gál, for her effort to open up the problem of the violation of human rights in the European Union. How can we reproach or teach someone outside the EU if, in our own Community, the law is regularly violated? So far, Latvia, a Member of the EU, has not implemented a resolution of the European Parliament of 11 March 2004, where Parliament 'proposes that the Latvian authorities envisage the possibility of allowing non-citizens who are long-time inhabitants to take part in local self-government elections'. Three hundred and thirty-five thousand permanent inhabitants (15%) of Latvia lack their basic rights, but it does not worry anyone. The European Parliament can discuss cases of breaches of human rights everywhere except in its own territory. I have voted in favour of Kinga Gál's initiative. I offer my total support and the gratitude of 335 000 people.
in writing. - I would like to use this opportunity to thank the rapporteur for shedding light on such an important issue. The Lisbon Treaty has redefined competences and responsibilities in many fields and, among them, made the Charter of Fundamental Rights legally binding. The European Parliament has been acting as watchdog of fundamental rights and the Lisbon Treaty has consolidated the fact. I very much support the notion of enhancing the role of the European Parliament with regard to a systematic approach to legislative proposals and amendments. While we are critical of human rights violations around the world, we must apply the same scrutiny to what is going on within the borders of the European Union. There is no reason to be overly pleased, as we receive signals of racism, xenophobia, sexism and other forms of discrimination in the Member States far too often. The work ahead of us remains vast, but I am more than sure that consistent work on upholding fundamental rights in the EU will help us prevail.
The European Union, as a community of states that offer a high level of protection of human rights, always boldly raises its voice against serious infringements taking place in other parts of the world. The European Parliament usually condemns practices that show complete disregard for the universal fundamental principles of human rights, wherever they may occur, in commendable unison. It is less often, however, that we respond with similar determination to infringements within the borders of the EU, even though this would be the most effective way to send out a message to those countries around the world that do not respect human rights. A common EU action would achieve the greatest result if we voiced our dissatisfaction with the same determination and peremptoriness within our own area in respect of the assertion of human rights and fundamental freedoms. In very few cases do we call ourselves to account in connection with these ideals, which are an integral part of the European spirit, and which have been legally binding for a year now thanks to the Charter of Fundamental Rights. And in the event that we actually do so, we come across as powerless and impotent in the absence of appropriate sanctions. This, in turn, inevitably affects the force and credibility of our criticisms toward third countries and our foreign policy efforts for the promotion of human rights and democracy. I do not believe that Europe can give these up in the future.